DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the ASYNCHRONOUS EXECUTION MECHANISM in FIG. 14 is labeled as 1413, however the specification refers to it as 1410 see pars. 183-185: 
“[00183] Figure 14 illustrates one embodiment of one embodiment of a computing
device employing an asynchronous execution mechanism 1410. For example, in one
embodiment, asynchronous execution mechanism of Figure 14 may be employed or
hosted by computing device 1400. As illustrated, asynchronous execution mechanism
1410 may be hosted by or part of graphics driver 1416 according to one embodiment.
[00184] In other embodiments, asynchronous execution mechanism 1410 may be
hosted by or part of graphics processing unit ("GPU" or "graphics processor") 1414. In
yet other embodiments, asynchronous execution mechanism 1410 may be hosted by or

brevity, clarity, and ease of understanding, throughout the rest of this document,
asynchronous execution mechanism 1410 may be discussed as part of GPU 1414;
however, embodiments are not limited as such.
[00185] In still another embodiment, asynchronous execution mechanism 1410
may be hosted as software or firmware logic by operating system 1406. In yet a further
embodiment, asynchronous execution mechanism 1410 may be partially and
simultaneously hosted by multiple components of computing device 1400, such as one or
more of graphics driver 1416, GPU 1414, GPU firmware, CPU 1412, CPU firmware,
operating system 1406, and/or the like. It is contemplated that asynchronous execution
mechanism 1410 or one or more of its components may be implemented as hardware,
software, and/or firmware.”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 30-34 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 11-13 and 16 of U.S. Patent No. 10861126B1 in view of BOURD US2013/0235053A1 (FROM IDS FILED ON 5/18/21) in view of SUN EP2009547A1. 
The claims of the patent are similar to the instant claims except that instant claim 1 (claims 30 and 37 are similar in scope) requires the first set of processing tasks comprises a task type that is different from the second set of tasks which is not taught by the patent but is taught by BOURD (see par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first set of processing tasks comprises a task type that is different from the second set of tasks as shown in BOURD with the PATENT for the benefit of making a single embedded GPU much easier to share between graphics and non-graphics applications, which may allow for a high latency non-graphics application to run without disrupting a low latency graphics application [0023].
The previous combination of the PATENT and BOURD remains as above but doesn’t teach however the analogous prior art SUN teaches: receiving information specifying independent tasks (SUN: see pars. 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving information specifying independent tasks as shown in SUN with the previous combination for the benefit of reducing the cost in terms of time, memory and computing resources [0002].


Instant: 17/115,555
Patent: 10861126
21. An apparatus to facilitate asynchronous execution at a processing unit, comprising:
one or more processors to receive information specifying independent tasks, detect independent task passes indicated in the information that may be executed out of order in a pipeline of the processing unit, schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit and schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements and the first set of processing tasks comprises a task type that is different from the second set of tasks.
22. The apparatus of claim 21, wherein the one or more processors further schedule the first and second set of processing tasks at a third set of processing elements.
23. The apparatus of claim 21, wherein the one or more processors transmit the first set of tasks to a first queue and transmit the second set of tasks to a second queue.
24. The apparatus of claim 23, wherein the one or more processors transmit the first set of tasks to a first command streamer at the processing unit and transmit the second set of tasks to a second command streamer.


25. The apparatus of claim 21, wherein the information comprises a directed acyclic graph.
26. The apparatus of claim 25, wherein the directed acyclic graph comprises a plurality of nodes 
30. A method to facilitate asynchronous execution at a processing unit, comprising:
receiving information specifying independent tasks;
detecting independent task passes indicated in the information that may be executed out of order in a pipeline of the processing unit;
scheduling a first set of processing tasks to be executed at a first set of processing elements at the processing unit; and
scheduling a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks 
31. The apparatus of claim 30, further comprising:
transmitting the first set of tasks to a first queue and transmit the second set of tasks to a second queue;
transmitting the first set of tasks to a first command streamer at the processing unit; and
transmitting the second set of tasks to a second command streamer.

32. The method of claim 31, further comprising scheduling the first and second set of processing tasks at a third set of processing elements.
33. The method of claim 32, further comprising:

transmitting the second set of tasks to a second command streamer.
34. The method of claim 31, wherein the information comprises a directed acyclic graph having a plurality of nodes representing units of tasks and a plurality of edges representing resource dependency between operations.



37. At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
receive information specifying independent tasks;
detect independent task passes indicated in the information that 
schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit; and
schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements and the first set of processing tasks comprises a task type that is different from the second set of tasks.

38. The computer readable medium of claim 37, wherein the information comprises a directed acyclic graph having a plurality of nodes representing units of tasks and a 


one or more processors to detect independent task passes that may be executed out of order in a pipeline of the processing unit, schedule a first set of processing tasks to be executed at a first set of processing elements at the processing unit and schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements.






2. The apparatus of claim 1, wherein the one or more processors further schedule the first and second set of processing tasks at a third set of processing elements.
4. The apparatus of claim 1, wherein the one or more processors transmit the first set of tasks to a first queue and transmit the second set of tasks to a second queue.
5. The apparatus of claim 4, wherein the one or more processors transmit the first set of tasks to a first command streamer at the processing unit and transmit the second set of tasks to a second command streamer.



7. The apparatus of claim 6, wherein the information comprises a directed acyclic graph.
8. The apparatus of claim 7, wherein the directed acyclic graph comprises 

11. A method to facilitate asynchronous execution at a processing unit, comprising:
detecting independent task passes that may be executed out of order in a pipeline of the processing unit;
scheduling a first set of processing tasks to be executed at a first set of processing elements at the processing unit; and
scheduling a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements.






4. The apparatus of claim 1, wherein the one or more processors transmit the first set of tasks to a first queue and transmit the second set of tasks to a second queue.
5. The apparatus of claim 4, wherein the one or more processors transmit the first set of tasks to a first command streamer at the processing unit and transmit the second set of tasks to a second command streamer.

12. The method of claim 11, further comprising scheduling the first and second set of processing tasks at a third set of processing elements.
13. The method of claim 12, further comprising:

transmitting the second set of tasks to a second command streamer.
7. The apparatus of claim 6, wherein the information comprises a directed acyclic graph.
8. The apparatus of claim 7, wherein the directed acyclic graph comprises a plurality of nodes representing units of tasks and a plurality of edges representing resource dependency between operations.

16. At least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:
detect independent task passes that may be executed out of order in a pipeline of the processing unit;
schedule a first set of processing tasks to be executed at a first set 
schedule a second set of tasks to be executed at a second set of processing elements, wherein execution of the first set of tasks at the first set of processing elements is to be performed simultaneous and in parallel to execution of the second set of tasks at the second set of processing elements.








7. The apparatus of claim 6, wherein the information comprises a directed acyclic graph.
8. The apparatus of claim 7, wherein the directed acyclic graph comprises .





Allowable Subject Matter
Claims 27-29, 35-36 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the prior art doesn’t teach: 27. (New) The apparatus of claim 26, wherein the one or more processors identify from directed acyclic graph whether a first task pass has a first bottleneck at the first set of processing elements and a second pass has a second bottleneck at the second set of processing elements.  

Regarding claim 28, the prior art doesn’t teach: 28. (New) The apparatus of claim 27, wherein the one or more processors schedule the first task pass and the second task pass in parallel based on identifying the first bottleneck and the second bottleneck.  

Regarding claim 29, the prior art doesn’t teach: 29. (New) The apparatus of claim 22, wherein the first set of processing elements comprises hardware to perform vertex processing, the second set of processing elements comprises hardware to perform ray tracing and the third set of processing elements comprises execution units.

Claim 35 is analogous to claim 27 and is therefore rejected using the same rationale.
Claim 36 is analogous to claim 28 and is therefore rejected using the same rationale.
Claim 39 is analogous to claim 27 and is therefore rejected using the same rationale.
Claim 40 is analogous to claim 28 and is therefore rejected using the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ACHARYA US20170116701A1; PERSSON US20130057563A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612